DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
Response to Amendment
In the amendment dated 6/7/22, the following has occurred: Claim 61 has been amended; and new Claim 92 have been amended.
Claims 61-63 and 69-92 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 6/7/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 61-63, 69-70, 72, and 74-92 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al., US 20120308881 (hereinafter, Tokuda).
As to Claim 61:
	Tokuda discloses a lithium metal oxide cathode comprising: Li1+a Ni0.85 Co0.1 Al0.05 O2 S1 = 1+a, 0 < a < 3, S2 = 0.1; S3 = 0.05, S4 = 2, and M = Al ([0628]; “… Li.sub.1.15Ni.sub.0.85Co.sub.0.1Al.sub.0.05O.sub.2(Co-less LNMC)…”, [0628] S1 = 1.15).
	Even though Tokuda does not disclose the same a range, Tokuda does disclose a range that overlaps the claimed range and teaches a value a = 1.15 that shows the specificity with respect to the range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the overlapping range with the specificity as taught by Tokuda as to achieve the claimed range.
Additionally, it would have been obvious to a skilled artisan to adjust the range of Tokuda to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 62:
	Tokuda discloses the lithium metal oxide cathode substantially excludes cobalt (see “Li1+a Ni0.5 Mn0.5 O2 ”, [0628]; Li.sub.1.15Ni.sub.0.85Co.sub.0.1Al.sub.0.05O.sub.2(Co-less LNMC)…”, [0628] - substantially is interpreted as 10% or 0.10 or less as noted in one example of cyclic carbonate solvent in electrolyte of [0060] of instant PGPUB).
As to Claim 63:
	Tokuda discloses a system (secondary battery, Abstract) comprising:
	a non-aqueous liquid electrolyte (title, [0036]); and
a cathode in electrochemical contact with the non-aqueous liquid electrolyte  (see “electrode… in contact with nonaqueous electrolytic…” [0566]), wherein the cathode is the lithium metal oxide cathode of claim 61 (see claim 61 above).
As to Claim 69:
	Tokuda discloses a plurality of particles (see “particles of the positive electrode…”, [0636]). 
As to Claim 70:
	Tokuda discloses the plurality of particles size of from 0.1 micrometer to 2 micrometer or less [0464], wherein the plurality of particles are substantially spherical in shape (see “shape… particles of the positive-electrode active material may be… spherical…”, [0636]).
As to Claim 72:
	Tokuda discloses wherein 0 < S3 < 0.45 (see “… Li.sub.1.15Ni.sub.0.45Mn.sub.0.45Co.sub.0.10O.sub.2(Co-less LNMC)…”, [0741]).
As to Claim 74:
	Tokuda discloses the specific charge-storage capacity of around 140 mAh/g at around 4.1V (Tables 1-2, [0709]). 
Please note that the claimed lithium metal oxide cathode as shown above would inherently possess the property as claimed.  As explained in the applicant's remark, by having S3 greater than 0 and less or equal to 0.5 to include the transition metal, the lithium metal oxide cathode is ensured to have this property: "Applicant has found that the range of claimed compositions is useful for achieving a high capacity cathode material at a moderately high current density, such as where the lithium metal oxide cathodes exhibit a specific capacity of from 180 mA h g-1 to 350 mA h g-1 at a current density of 180 mA g-1.  Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations)
As to Claim 75:
	Tokuda discloses the specific charge-storage capacity of around 140 mAh/g at around 4.1V (Tables 1-2, [0709]).  Also, note that Tokuda also discloses the same cathode active material as the claimed invention (see “Li1+a Ni0.5 Mn0.5 O2 ”, [0628]; “… Li.sub.1.15Ni.sub.0.45Mn.sub.0.45Co.sub.0.10O.sub.2(Co-less LNMC)…”, [0741]).  Thus, the claimed lithium metal oxide cathode as shown above would inherently possess the property as claimed.  As explained in the applicant's remark, by having S3 greater than 0 and less or equal to 0.5 to include the transition metal, the lithium metal oxide cathode is ensured to have this property: "Applicant has found that the range of claimed compositions is useful for achieving a high capacity cathode material at a moderately high current density, such as where the lithium metal oxide cathodes exhibit a specific capacity of from 180 mA h g-1 to 350 mA h g-1 at a current density of 180 mA g-1.  Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations)
As to Claim 76:
	Tokuda discloses the claimed lithium metal oxide of Claim 61.  Regarding the capacity retention, it is contended that such a property or characteristic is inherently taught in the chemical formula of Tokuda.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381,391,137 USPQ 43,51 (CCPA 1963) "From the standpoint of patent law, a compound and all its properties are inseparable."
As to Claim 77:
	Tokuda discloses an anode, wherein the anode is in electrochemical contact with the non-aqueous liquid electrolyte (see “negative-electrode… in contact with nonaqueous electrolytic…” [0566]).
As to Claim 78:
	Tokuda discloses the anode comprises silicon, and tin [0033, 0537].
As to Claim 79:
	Tokuda discloses the cathode, the anode, and the non- aqueous liquid electrolyte correspond to a battery (secondary battery, Abstract).
As to Claim 80:
	Tokuda discloses the non-aqueous liquid electrolyte comprises:
a lithium imide salt (see “… lithium imide salts… LiN(FSO2)2… LiN(CF3SO2)2… LiTFSI…”, [0097]);
an aprotic acyclic carbonate solvent (see “… chain carbonate, diethyl carbonate…”, [0113, 0114, 0115, 0116, 0117]); and
an additive, wherein the additive comprises a metal salt (see “lithium salts… LiBF4…”, [0092, 0093]).
wherein the non-aqueous liquid electrolyte is stable at a voltage of 4.3 V or above vs. Li+/Li- (see “… battery… fully charged state at 4.4 V…”, [0753]).
	Even though Tokuda does not indicate ethylene carbonate is substantially excluded, Tokuda does teach that ethylene carbonate is one of the specific cyclic carbonate including propylene carbonate and butylene carbonate [0108, 0111] and derivatives of ethylene carbonate [0124] that can also be used as the solvent of the electrolyte.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute ethylene carbonate with other cyclic carbonate including propylene carbonate and butylene carbonate as Tokuda teaches that they can all be used as solvent and substitute one known solvent for another would be prima facie obvious.
As to Claim 81:
	Tokuda discloses the lithium imide salt comprises LiN(CF3SO2)2 (LiTFSI) [0097].
As to Claim 82:
	Tokuda discloses the lithium imide salt comprises 0.0005-0.5 mol/L in the electrolyte or more.
	Even though Tokuda does not disclose lithium imide salt 1% by weight of the electrolyte or more, Tokuda does disclose a range that overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the taught range as to achieve the claim range by varying the salt concentration and maximize the ionic conductivity of the electrolyte.
Additionally, it would have been obvious to a skilled artisan to adjust the range of Tokuda to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).	
As to Claim 83:
	Tokuda discloses the aprotic acyclic carbonate solvent comprises dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, methyl n-propyl carbonate [0113-0117].
As to Claim 84:
	Tokuda discloses the additive comprises a metal salt and the metal salt comprises:
a metal selected from the group consisting of Li;
a metal borate salt, a metal phosphate salt, a metal aluminate salt, a metal arsenate salt, a metal antimonite salt, or a combination thereof (see “… LiPF6… LiPO3F… LiPO2F2…”, [0092-0096]).
As to Claim 85:
	Tokuda discloses the additive comprises a lithium borate including lithium difluorooxalatoborate, lithium bis( oxalato)borate, lithium tetrafluorooxalatophosphate, lithium difluorobis( oxalato)phosphate, and lithium tris( oxalato)phosphate [0099].
As to Claim 86:
	Tokuda discloses the additive comprises a metal salt comprising lithium hexafluorophosphate, lithium difluorooxalatoborate, lithium bis(oxalato)borate, lithium tetrafluorooxalatophosphate, lithium difluorobis(oxalato)phosphate, and lithium tris(oxalato)phosphate ([0001, 0006, 0099], Abstract).
As to Claim 87:
	Tokuda discloses the additive comprises a metal salt and the metal salt comprises 0.0005-0.5 mol/L in the electrolyte [0030-0031].
	Even though Tokuda does not disclose the metal salts comprises from 0.01% to 30% by weight of the electrolyte, Tokuda does disclose a range that overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the taught range as to achieve the claim range by varying the salt concentration and maximize the ionic conductivity of the electrolyte.
Additionally, it would have been obvious to a skilled artisan to adjust the range of Tokuda to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).	
As to Claim 88:
	Tokuda discloses the additive comprises an aprotic solvent comprising dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, methyl n-propyl carbonate [0113-0117].
As to Claim 89:
	Tokuda discloses the cyclic carbonate having a fluorine atom in the nonaqueous electrolytic solution in an amount of 0.001 -85% by mass [0019].
Even though Tokuda does not disclose the solvent comprises from 0.01 to 95% by weight of the electrolyte, Tokuda does disclose a range that overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the taught range as to achieve the claim range by varying the solvent concentration and maximize the properties and ionic conductivity of the electrolyte.
Additionally, it would have been obvious to a skilled artisan to adjust the range of Tokuda to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).	
As to Claim 90:
	Tokuda discloses the non-aqueous liquid electrolyte comprises a cyclic carbonate solvent in an amount of 10% by weight of the electrolyte or less (see “… cyclic carbonate … in the nonaqueous electrolytic solution in an amount of 0.001 -10% by mass…”, [0021]).
As to Claim 91:
	Tokuda discloses the non-aqueous liquid electrolyte comprises lithium bis(fluorosulfonyl)imide (see “… (LiFSI, LiN(FSO2)2)…” [0097]), lithium difluoro(oxalate)borate [0099], and ethyl methyl carbonate [0113].
	Even though Tokuda does not disclose the claimed compound in the same embodiment, Tokuda does disclose that the components above are common and can be selected together as to form an electrolyte with the desired properties.
	It would have been obvious to a persons skilled in the art at the time of the invention to incorporate lithium bis(fluorosulfonyl)imide, lithium difluoro(oxalate)borate, and ethyl methyl carbonate as taught by Tokuda as to form an electrolyte with the desired properties.
As to Claim 92:
	Tokuda discloses a current collector in electrical contact with the LisiNi-s2-s3Cos2Ms3Os4 [0594-0613, 0624]).

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, as applied to Claim 69 above, and further in view of Matsumoto et al., US 20140087263 (hereinafter, Matsumoto).
	Tokuda discloses the median diameter d50 is determined with a particle size distribution analyzer but does not disclose that the distribution is a monodisperse distribution (distribution in which 70% of the particles have sizes within 25% of a median particle size; see instant PGPUB, [0073]).
	In the same field of endeavor, Matsumoto also discloses a positive active material particle similar to that of Tokuda [0339, 0342].  Matsumoto further teaches that the particle distribution of the cathode active material can be monodisperse as to increase battery capacity and high discharge capacity (Abstract, [0051]).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a monodisperse distribution to the cathode active material of Tokuda as taught by Matsumoto as to increase battery capacity and high discharge capacity (Abstract, [0051]).

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, as applied to Claim 61 above, and further in view of Burkhardt et al., US 20160087307 (hereinafter, Burkhardt).
	Tokuda does not disclose a specific active loading.
	However, Tokuda does disclose that the loading of the positive electrode active material can be improved during positive electrode production by mixing in any desired proportion, two or more positive active materials differing in median diameter d50 [0644].
	In the same field of endeavor, Burkhardt also discloses a battery having nonaqueous electrolyte compositions with a lithium metal oxide (Abstract) similar to that of Tokuda.  Burkhardt further teaches that the active loading can be 7.57 to 8 mg/cm2 [0141].
	It would have been obvious to a person skilled in the art before the effective filing date of instant application to modify the active loading of Tokuda to be about 7.57 to 8 mg/cm2 as taught by Burkhardt as Tokuda teaches that the loading can be improved during positive electrode production by mixing in any desired proportion, two or more positive active materials differing in median diameter d50 [0644], which can improve the electrochemical properties of the batteries.
 Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda, as applied to Claim 61 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
	Tokuda discloses the specific charge-storage capacity of around 140 mAh/g at around 4.1V (Tables 1-2, [0709]), but does not disclose it is between 200-300 mAh/g.
	However, as noted in the background of the instant specification, the lithium oxide as taught by Tokuda can achieve above the claimed discharge range. 
Thus, it is contended that it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the chemical formula of Tokuda [0036-0037] as AAPA section discloses that the taught lithium oxide of Tokuda is capable to achieving above 200 mAh/g (see instant specification, [0003]).
Regarding the applicant’s admitted prior art is not applicable to Tokuda’s small limited cathode active material, note that the prior art as discloses in the applicant admitted prior still holds true.  In other words, that a desirable lithium transition metal oxide such as LiS1Ni1-S2-S3CoS2MS3OS4 still processes a “gravimetric specific discharge capacity of >200 mA h g-1, would bring an energy density boost of state-of-the-art lithium-ion cells to above 300 Wh kg-1 EVs with 300-plus mile ranges in electric vehicles”.  Thus, a prior art reference such as Tokuda disclosing the same cathode active material, would inherently possess the same characteristics  (see “Li1+a Ni0.5 Mn0.5 O2 ”, [0628]; “… Li.sub.1.15Ni.sub.0.45Mn.sub.0.45Co.sub.0.10O.sub.2(Co-less LNMC)…”, [0741]).  

Response to Arguments
Applicant's arguments filed 6/7/22 have been fully considered but they are not persuasive.
One of applicant’s contentions is that Table 1-2 of Tokuda discloses a discharge capacity of 132-141.8 mAh/g.  Note that this is the capacity of the battery itself and not the current density corresponding to the specific capacity of the cathode as claimed.  Note that the applicant keeps on comparing the value of the claimed current density corresponding to the claimed specific capacity to the discharge capacity of Tokuda but this is not a fair comparison.  As noted earlier, the value as claimed is the value of the cathode and not the value of the whole battery itself.  Even assume arguendo, that the value is corresponding to the battery having the claimed composition, it is noted that the Tokuda does not indicate the inherent specific capacity derived from the composition; thus, it is not a straight comparison and applicant has not persuasive argued that Tokuda doesn’t disclose the same current density corresponding with the specific capacity.
Regarding the applicant’s admitted prior art is not applicable to Tokuda’s small limited cathode active material, note that the prior art as discloses in the applicant admitted prior still holds true.  In other words, that a desirable lithium transition metal oxide such as LiS1Ni1-S2-S3CoS2MS3OS4 still processes a “gravimetric specific discharge capacity of >200 mA h g-1, would bring an energy density boost of state-of-the-art lithium-ion cells to above 300 Who kg-1 EVs with 300-plus mile ranges in electric vehicles”.  Thus, a prior art reference such as Tokuda disclosing the same cathode active material, would inherently possess the same characteristics  (see “Li1+a Ni0.5 Mn0.5 O2 ”, [0628]; “… Li.sub.1.15Ni.sub.0.45Mn.sub.0.45Co.sub.0.10O.sub.2(Co-less LNMC)…”, [0741]).  Thus, the claimed lithium metal oxide cathode as shown above would inherently possess the property as claimed.  As explained in the applicant's remark, by having S3 greater than 0 and less or equal to 0.5 to include the transition metal, the lithium metal oxide cathode is ensured to have this property: "Applicant has found that the range of claimed compositions is useful for achieving a high capacity cathode material at a moderately high current density, such as where the lithium metal oxide cathodes exhibit a specific capacity of from 180 mA h g-1 to 350 mA h g-1 at a current density of 180 mA g-1.  Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations).
As argued above, since the applicant refuses to incorporate the battery component including the electrolyte and the anode of the battery, it is contended that the discharge value as taught by Tokuda is also dictated by the anode, the electrolyte, the separator, and the arrangement of all those components.  The initial discharge current of Tokuda is displayed with respect to that all those components while the value in Claim 61 is a theoretical value that is tied with the cathode composition itself.  Since the claimed cathode composition is the same as that of Tokuda, the theoretical current density as claimed is then inherent to the cathode composition as explained above. 
Regarding the newly amended limitation “0 ≤ S2 ≤ 0.4”, Tokuda has disclosed Li1+a Ni0.85 Co0.1 Al0.05 O2 S1 = 1+a, 0 < a < 3, S2 = 0.1; S3 = 0.05, S4 = 2, and M = Al ([0628]; “… Li.sub.1.15Ni.sub.0.85Co.sub.0.1Al.sub.0.05O.sub.2(Co-less LNMC)…”, [0628] S1 = 1.15).
For the reasons above, applicant’s argument has been considered but they are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723